Title: To George Washington from Benjamin Lincoln, 10 August 1782
From: Lincoln, Benjamin
To: Washington, George


                  Dear General,
                     
                     War-Office August 10th 1782
                  
                  There are a number of foreign Officers, prisoners of War, who are not now in service—and who wish exceedingly to be exchanged. that they may return to Europe, where they mean to seek farther employ.
                  We have every inducement to wish their exchange—It is a piece of justice due to them—as well as to Ourselves—for they must be paid until we can procure their release.
                  If their exchange can be effected, partially, consistent with justice to other prisoners—it would be a happy circumstance indeed.
                  I wish to know whether the Surgeons, and Hospital Officers are held as prisoners of War.
                  Your Excellency’s letter of the 5th instant has been received—the subject of it is reported to Congress.  I have the honor to be, with perfect respect and esteem, Your Excellency’s most obedient, humble servant
                  
                     B: Lincoln
                  
               